TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00558-CR







Adrian Stefan Owens, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT


NO. 93-767-K368, HONORABLE BURT CARNES, JUDGE PRESIDING







PER CURIAM


	Appellant pleaded guilty to an indictment accusing him of injury to a child.  Act
of May 29, 1989, 71st Leg., R.S., ch. 357, § 1, 1989 Tex. Gen. Laws 1441, amended by Act of
May 27, 1991, 72d Leg., R.S., ch. 497, § 1, 1991 Tex. Gen. Laws 1742 (Tex. Penal Code Ann.
§ 22.04, since amended).  The district court found that the evidence substantiated appellant's guilt
and, pursuant to a plea bargain agreement, deferred further proceedings and placed appellant on
community supervision.  The court subsequently revoked supervision on the State's motion,
adjudicated appellant guilty, and assessed punishment at imprisonment for ten years.

	Appellant's court-appointed attorney filed a brief in which she concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro
se brief.  No pro se brief has been filed.

	Appellant's notice of appeal does not preserve for review the district court's rulings
on appellant's pretrial motions and does not state that the court gave appellant permission to
appeal.  As a result, we have jurisdiction in this cause only to consider jurisdictional issues. 
Watson v. State, 924 S.W.2d 711, 714-15 (Tex. Crim. App. 1996); Tex. R. App. P. 40(b)(1). 
Appellant's brief does not question the jurisdiction of the district court over either the subject
matter of this cause or appellant personally.  Fairfield v. State, 610 S.W.2d 771, 779 (Tex. Crim.
App. 1981).  In light of the frivolous appeal brief, we have examined the record and find no basis
for challenging the district court's jurisdiction.  Under the circumstances, we do not have
jurisdiction of this appeal.

	The appeal is dismissed.


Before Justices Powers, Aboussie and Jones

Dismissed for Want of Jurisdiction

Filed:   September 11, 1996

Do Not Publish